Carley, Judge.
In Atlanta Obstetrics & Gynecology Group, P.A. v. Abelson, 195 Ga. App. 274 (392 SE2d 916) (1990), we affirmed in part and reversed in part the main appeal and affirmed the cross-appeal. However, on certiorari, the Supreme Court reversed our affirmance on the main appeal of the trial court’s denial of the defendants’ motion to dismiss the plaintiffs’ complaint for failure to state a claim. Atlanta Obstetrics & Gynecology Group, P.A. v. Abelson, 260 Ga. 711 (398 SE2d 557) (1990). Accordingly, the judgment of the Supreme Court is made the judgment of this court and the trial court’s denial of the defendants’ motion to dismiss the plaintiffs’ complaint for failure to state a claim is hereby reversed. As the result of this reversal, the defendants’ remaining enumerations of error in the main appeal need not be considered and the plaintiffs’ cross-appeal has been rendered moot.

Judgment reversed in Case No. A89A2016. Appeal dismissed in Case No. A89A2017.


Sognier, C. J., McMurray, P. J., Banke, P. J., Birdsong, P. J., Pope, Beasley, Cooper and Andrews, JJ., concur.